Exhibit 10.33
(INTUIT LOGO) [f51041f5104101.gif]
RELOCATION POLICY
EXECUTIVE

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



Congratulations on your upcoming relocation with Intuit.
Although this is an exciting time, Intuit recognizes the disruption a move can
cause. Recognizing this, we have engaged Bristol Global Mobility (Bristol) to
partner with you on your relocation. They are committed to managing your end to
end experience and assisting you with any questions or concerns that you may
have.
Upon receipt of your signed Offer Letter and the Repayment Agreement, Intuit
will contact Bristol regarding your approved relocation. Bristol will in turn
contact you within 24 hours of this notification. A Bristol Mobility Advisor
will provide consultation on your relocation benefit package and coordinate
Intuit’s preferred providers who will assist during your relocation.
We recommend that you become fully involved in your move and work closely with
the professionals Intuit has made available to you. Planning your move with a
clear understanding of Intuit’s relocation policy by reading these guidelines
will also help to avoid unpleasant surprises such as non-reimbursable costs.
The most successful moves are those that are well planned. Therefore, it is
important for you to form a partnership with Intuit and Bristol in this process.
Best wishes for a successful relocation!

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



GENERAL INFORMATION
Intuit’s relocation policy and these relocation guidelines are intended to
assist you with the costs associated with your relocation. These guidelines
allow for reimbursement of eligible costs, as outlined.
Nothing in these relocation guidelines change the at-will status of your
employment. Your employment may be terminated by you or Intuit at any time for
any reason or no reason at all, without prior notice. Final interpretation of
these guidelines rests solely with the SVP of Human Resources.
If you have any questions about Intuit’s relocation policy or these guidelines,
please contact Ann Anderson at 520.901.3176 or ann_anderson@intuit.com.
PROGRAM ELIGIBILITY
Intuit’s relocation program is designed to help you experience a smooth
transition to your new location. The program reimburses you for many living,
travel and most moving expenses associated with your relocation, as well as
assisting with certain estimated federal tax liabilities.
Eligibility for relocation assistance under the executive relocation policy
requires the following:

  •   You are a director or officer new hire, or a director or officer
transferring locations at Intuit’s request.     •   The distance between your
new work location and your current residence is fifty (50) miles further than
the distance between your current residence and the old work location.     •  
All relocation expenses must be incurred and submitted for reimbursement within
one (1) year from your start date (new hires) or transfer date (internal
transfers).

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



TAX INFORMATION
Tax Classification of Expenses
Intuit follows strict Federal guidelines for reporting expenses associated with
an employee’s relocation. All relocation reimbursements provided to you will be
categorized into two classes: (1) expenses which are not classified as
compensation and not subject to withholding taxes, and (2) expenses which are
reportable as compensation and subject to withholding taxes. Examples of
expenses in each category are provided below:
Category 1 (not necessary to report as income on W-2)

  •   Cost of shipment and 30 day storage of your household goods     •   Most
travel & lodging expenses relating to reporting to new location

Category 2 (expenses which must be reported as income on W-2 and taxes paid)

  •   Storage over 30 days     •   Home finding trip(s)     •   Temporary living
    •   All other relocation reimbursements, including lump sum relocation
allowances

Expenses in Category 1 will not be included in wages.
Expenses in Category 2 must be reported as income and included in taxable wages
on your annual W-2 Form. Category 2 expenses are subject to withholding taxes
(Federal, Social Security, Medicare, state and local taxes, as appropriate).
Except for the relocation allowance (which will have taxes withheld), the
withholding tax obligations in Category 2 expenses will be paid by Intuit
utilizing the “gross-up” method, The gross-up method pays additional taxes to
the taxing authorities intended to minimize the tax burden associated with these
expenses when they are reported as income to you. For example, combined income
of spouse and other additional income can have an impact on your personal tax
rates and Intuit does not take those personal tax factors into consideration.
If certain moving expenses are incurred which are paid personally by the
employee and are not reimbursed by Intuit, the employee may be entitled, if all
other guidelines are met, to claim these expenses as deductible moving expenses
on their personal income tax return. It is the employee’s responsibility to
understand the applicable tax laws and to substantiate any deduction claimed on
their income tax return. For further reference, IRS Publication 521 is a helpful
guide to the tax treatment of moving expenses.

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



TAX INFORMATION (continued)
Record-Keeping
You must retain copies of receipts and statements of expenses incurred in
connection with your relocation. It is your responsibility to substantiate
relocation expense claims submitted to Intuit.
Gross-Up Procedures
The gross-up allowance for Federal, State, Local, Social Security and Medicare
tax liabilities will be coordinated by Bristol. The additional withholding tax
that is paid will be reported by Intuit on your W-2. This gross up allowance
will be calculated at year-end and you will be notified by Bristol of the
results of the gross up calculation.
Processing of Expenditures
Relocation expenses and normal business expenses should not be combined on a
single expense report. Relocation expenses must be processed through Bristol.
Business expense reimbursement is processed separately by Intuit. Any business
expenses will be governed by the published guidelines in effect for Intuit
business travel.

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



FINDING YOUR NEW HOME
Home Finding Trip / Rental Assistance
This service is meant to assist the relocating employee and his/her family in
finding a new home in a neighborhood that best meets the family’s needs and
requests. Intuit offers home finding or rental assistance, at no cost to the
employee.
Benefits that apply include:

  •   Round trip coach airfare for you and your spouse/domestic partner, and
child/children if they accompany you. Intuit Travel will assist with your travel
arrangements and can be reached at 1-800-886-3718.     •   Reimbursement of
expenses for your home/apartment search will be provided for the employee and
spouse/domestic partner and child/children, as needed, for two (2) round-trip  
  •   If the employee chooses to drive to the new employment location, mileage
will be reimbursed at the prevailing IRS rate.     •   Expenses at the new
employment location:

  •   Intuit will provide for reasonable expenses for lodging.     •   Your
meals and incidental expenses will be covered at $50 a day for employee or $75 a
day if accompanied by spouse/domestic partner plus an additional $25 a day for
each child, as needed.     •   The rental of a full size automobile will be
arranged by Intuit Travel.     •   In the event your child/children do not
accompany you on the home finding trip, actual and reasonable childcare expenses
for your child/children while you are on your home finding trip will be covered,
not to exceed ten (10) days in the aggregate.

Other expenses such as telephone, laundry/dry cleaning, entertainment, are not
reimbursable expenses.
Home Marketing Assistance
The Home Marketing Assistance program offers you professional marketing
assistance through your Mobility Advisor in planning and executing a strategy
for a successful sale of your home.
These services are available to you at no cost or obligation. At your request,
your Mobility Advisor will discuss the details of the program during your
initial call and will arrange to have a qualified real estate associate contact
you for an appointment to visit your home. This appointment is for informational
purposes only to assist you in developing an effective marketing strategy for
your home. You are not obligated to list your home with this particular agent.
The real estate agent(s) will be asked to prepare a Broker’s Market Analysis
(BMA), which will be utilized by Bristol in preparing a comprehensive marketing
plan. This plan will include suggestions on how to prepare your home for sale,
recommended listing price and anticipated sales price range, information on
comparable listings and recent sales, a designated buyer profile for your
property and creative home sale promotion ideas. You are encouraged to review
this information directly with both your Mobility Advisor and your real estate
agent.

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



FINDING YOUR NEW HOME (continued)
If you choose this service, your Mobility Advisor will monitor the entire
listing effort, including a review of competing homes and an evaluation of
recently closed properties to ensure that a realistic pricing strategy is in
place. In addition, your Mobility Advisor will coordinate proactive market
strategy sessions with your selected agent to follow up on buyer and broker
feedback, open house events and showing activity.
During your Home Marketing Assistance period, you must present any and all
offers to your Mobility Advisor for review and approval to be eligible for the
benefits offered under the home sale assistance program.
New Home Mortgage
Once you find a home that you intend to purchase, in most cases, you will need a
mortgage to complete the transaction. To simplify this process, Bristol can
arrange for mortgage assistance through Wells Fargo Bank or Bank of America.
These national companies offer market competitive rates. This is an optional
service that is provided for you in order to make the relocation process
smoother. You may choose a lender outside of this program.
The benefits of using one of these national lenders are as follows:

  •   Competitive rates for transferring employees     •   Fixed lender fees    
•   Pre-approval prior to your home finding trip     •   Prompt mortgage
approval and processing turn-around times     •   Reduced documentation
requirements     •   Credit of working spouse income     •   Availability of
variety of mortgage products

The Wells Fargo Home Mortgage team can be reached at:
1.800.457.4663 — Monday through Friday — 5:00am-9:00pm PST
The Bank of America Relocation team can be reached at:
1.800.659.7356 — Monday through Friday — 7:30 am-8:30pm CST/Saturday
9:00am-2:00pm CST

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



MOVING YOUR HOUSEHOLD GOODS
HOUSEHOLD GOODS SHIPMENT
Your Mobility Advisor will initiate your move with Mesa Systems, a United Van
Lines Agent, to provide you with your household goods shipment benefit.
The Mobility Advisor works with you to establish a preliminary packing and
moving schedule, which will be provided to Mesa so that your move time frame is
identified as quickly as possible. A representative from Mesa will be contacting
you to arrange for a pre-move survey. Then Mesa will work with you in all
subsequent scheduling of packing, moving and delivery.
The following expenses and services are covered:

  •   Packing, shipping, unpacking and one-time debris removal of boxes     •  
Shipment of up to three (3) automobiles if the move is over 500 miles, or
shipment of two (2) automobiles if the move is less than 500 miles     •  
Storage of household goods for ninety (90) days     •   Full replacement value
insurance     •   Service charges for disconnecting and reconnecting appliances

The following expenses and services are not covered:

  •   Shipment of hazardous materials such as explosives, chemicals, flammable
materials, firearms, garden chemicals     •   Shipment of firewood, lumber or
other building materials     •   Shipment and/or boarding of household pets and
livestock     •   Removal or disassembling or installation of carpeting, drapery
rods, storage sheds or other permanent fixtures     •   Shipment of snowmobiles,
boats, motorcycles, recreational vehicles, satellite dishes and unusually heavy
or cumbersome materials     •   Valuables such as jewelry, currency,
dissertations or publishable papers, and other collectibles or items of
extraordinary value     •   Shipment of plants, food or other perishables     •
  Overtime charges (time for packing and/or delivery during the evening hours
and on the weekends, including all holidays) — such charges may be incurred;
however, they will be at your own expense

This is not a complete list of the exclusions to the Plan. You should discuss
any questions with your Mobility Advisor.
Be sure to be home or leave an adult personal representative present during the
packing/loading operation and at time of delivery. Delivery consists of placing
boxes in designated rooms, setting up beds and removing any loose packing
materials. It does not include putting goods away or rearranging furniture. If
you are considering doing some of your own packing, please discuss with your
Mobility Advisor any limitations on their liability for packed by owner
(PBO) items.

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



MOVING YOUR HOUSEHOLD GOODS (continued)
Please pay special attention to some important papers you will be asked to sign.
The Bill of Lading authorizes your release of your household goods to the driver
during transit. The Inventory List is the most important factor for any future
damage claim. This list is considered the legal count of your belongings and
also indicates their condition at the time they are released to the driver. It
is important before signing that you make sure that the Inventory form lists
every item in your shipment and that the entries regarding the condition of each
item are correct. You have the right to note any disagreement. When your
shipment is delivered, if an item is missing or damaged, your ability to recover
from the mover for any loss or damage may depend on the notations made.
It is the employee’s responsibility to check off items, as they are unloaded.
Only items found on this inventory list will be recognized in any future claims
settlement. It is the employee’s responsibility to note any damage to your
belongings, residence or automobile at time of delivery. You are allowed
100 days from date of delivery to file a damage claim on your personal household
goods.
Storage
Every effort should be made to plan for a direct move of household goods to your
final destination. Unloading goods and placing them in temporary storage, for
any period, can double the cost of a move and increase the risk of damage to
your items. Storage costs incurred beyond ninety (90) days will be the
responsibility of the employee. Storage includes the cost of putting goods into
storage and one delivery to your permanent residence. Only one complete delivery
will be authorized to your permanent residence.
Automobiles
You may ship up to three (3) automobiles via commercial carrier if the move is
over 500 miles. Insurance on such vehicles will be provided; however, vehicles
that are shipped are not eligible for mileage reimbursement. If the distance is
less than 500 miles and you have three (3) cars, then Intuit will ship up to two
(2) automobiles and the third automobile will be driven by you. If the distance
is less than 500 miles and you have two (2) cars, then Intuit will ship one (1)
automobile and the second automobile will be driven by you. Mileage will be
reimbursed based on the current IRS mileage reimbursement rate.
If autos are shipped, no personal items may be left in the auto, due to
liability reasons. Antique or classic cars, or cars that are not in working
order are the responsibility of the employee. If the employee elects to drive a
motor home to the new location, reasonable in-transit expenses will be
reimbursed, only if the motor home counts as one of the covered vehicles. The
cost of the shipment of any automobile cannot be more than the NADA blue book
value of the car. Campers and Trailers: Transportation of pull-behind campers
and trailers is not a covered expense.

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



MOVING YOUR HOUSEHOLD GOODS (continued)
Pets
Intuit will not pay for the cost of shipping your household pets to the new
location. Your Relocation Allowance should be utilized for this expense,
including the cost of special crates, any required quarantines and boarding
expenses while your pets are in transit. Your Mobility Advisor can put you in
touch with firms that specialize in shipping pets, if you require such a
service.
Insurance
Insurance at full replacement value is provided for your personal property while
in transit. The insurance does not cover accounts, bills, deeds, evidence of
debt, currency, letters of credit, passports, airline or other tickets,
securities, bullion, precious stones, stamp or coin collections and other
collectibles.
You may need to consult with your personal insurance policy representative for
an explanation of coverage for items in transit, as well as coverage for your
vacant property at the former location and/or new location, if applicable.

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



EN ROUTE GUIDELINES
Final Travel to New Location
Coach airfare for employee and family must be made fourteen (14) days in advance
through Intuit travel. If driving, the mileage will be reimbursed at the
prevailing IRS reimbursement rate. Automobile maintenance costs will be the
employee’s responsibility. Intuit will provide for reasonable lodging and a meal
per diem at $50/day for employee and $75/day accompanied by family. The employee
should maintain all receipts to assist with tax reporting.
Temporary Living & Transportation
Upon arrival in the new location, temporary living (if necessary) will be
provided for up to ninety (90) days prior to establishing a permanent residence.
Synergy Corporate Housing, in partnership with Bristol, will arrange for a fully
furnished apartment with laundry and cooking facilities.
Intuit will provide a full size rental automobile for up to ninety (90) days or
until one of your personal vehicles has been shipped to your new location.
Arrangements for the rental car are to be made through Intuit Travel
(1-800-886-3718).
Daily living expenses, other than housekeeping, will be the responsibility of
the employee.
If an employee is traveling on Intuit business during this period, expenses
incurred should be charged in the usual manner and not as a relocation expense.

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



RELOCATION ALLOWANCE
Relocation Allowance
A relocation allowance of one (1) month annual base salary will be provided,
capped at $20,000. This amount will be subject to tax withholding. This amount
will be processed after your start or transfer date. You should request this
allowance through Bristol. This allowance is provided to cover the myriad of
relocation expenses that might be incurred that are not specifically stated as
directly reimbursable by Intuit. Expenses that might fall under this category
are:

  •   Shipping of items not covered by the Household Goods Shipment provisions
described previously     •   Removal or installation of articles not paid under
the moving guideline     •   Charges for transportation or boarding of pets    
•   Appraisals of antiques or art objects for insurance purposes     •   Motor
vehicle registration fees     •   Cleaning or repairs     •   Extermination,
fumigation     •   Removal, installation of window coverings     •   Deposits  
  •   Utility and phone hookups     •   Driver’s license

It is the employee’s responsibility to manage these costs so that the allowance
will be sufficient to meet your needs. You may keep any unused portion of these
funds.
Although Intuit does not require receipts, it is important that you keep
receipts of all your expenses to assist you when filing your tax return at
year-end.
LEASE TERMINATION
Lease Termination
Rental obligations arising from the cancellation of a lease will be reimbursed
up to a maximum of three (3) months’ rent at the old location and any security
deposit lost due to early termination. The employee is to provide a copy of the
lease and written proof of payment.

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



MISCELLANEOUS
Paid Time Off
Paid time away from work will be limited to five days. Absences must be approved
by the employee’s manager and are limited to the following uses: final move to
new location; closing on either sale of old home or purchase of new home; and
packing and loading days for shipment of personal household goods and unpacking
at final destination.
Medical Coverage
Special attention should be paid to your medical benefits during this time. The
company’s medical plans may be network-oriented. If your family does not join
you immediately, they may not qualify for full medical benefits because they are
outside the network. It is important that you are informed about the medical
benefits you and your family will receive during the transition to your new
location. Contact Human Resources at 1-800-819-1620 to discuss your specific
situation.
Personal Legal Matters
If you are relocating out of your current state, consider how your relocation
could affect your wills and estate planning. It is advisable to review your
estate plan with an estate lawyer familiar with the laws in your new location.
Relocation Repayment Agreement
Moving an employee requires a substantial investment on Intuit’s part.
Therefore, if you voluntarily resign from Intuit within one (1) year of your
hire or transfer date or during your relocation, no further relocation benefits,
including reimbursements, will be paid to you and you will be required to
reimburse Intuit for the cost of the relocation per the terms and conditions
outlined in your Relocation Repayment Agreement. Please sign and return this
Agreement to Intuit, as benefits will not be processed without this being
completed.

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



(INTUIT LOGO) [f51041f5104102.gif]
Relocation Repayment Agreement
1. I agree to enter into this Relocation Repayment Agreement in consideration of
receiving benefits pursuant to Intuit’s Relocation Policy in connection with my
hire or transfer by Intuit.
2. I agree that should I resign my employment during my relocation or within one
(1) year from my start or transfer date, I shall not be entitled to receive any
further relocation benefits, including reimbursements.
3. I agree that should I resign my employment within one (1) year from my start
or transfer date, I will reimburse Intuit a pro rata portion of any and all
relocation expenses that were made to me or on my behalf in connection with my
relocation and subsequent move. The proration will be made by subtracting the
number of months since my start or transfer date from twelve, dividing that
total by twelve and then multiplying that result by the amount of all relocation
benefits paid to me or made on my behalf.
4. I agree that Intuit may recover any pro rata portion of relocation benefits
due under Paragraph 3 above, by deducting such amounts from my final paycheck or
from any other payments Intuit would otherwise make to me, as allowed by law,
and I hereby expressly authorize Intuit to make such deductions. In the event
such deductions are insufficient to cover the total refund reimbursement, I
agree to pay Intuit all remaining amounts within 14 days of my resignation.
5. I agree that all relocation expenses not submitted to Bristol within one
(1) year of my start or transfer date are my responsibility, and will not be
reimbursed by Intuit.
6. I understand that the relocation benefits offered to me pursuant to the
Relocation Policy constitute all the relocation benefits for which I am eligible
to receive. Changes to my relocation benefits must be made in writing and are
subject to the necessary approvals for such changes. I further agree that
nothing in this Relocation Repayment Agreement is intended to create a contract
or a guarantee of employment by Intuit. I understand and agree that my
employment is at will and that Intuit or I may terminate it at any time.
7. This is the entire agreement between you and the Company with respect to
relocation repayment and supersedes all prior negotiations and agreements,
whether written or oral, relating to this subject matter.

           
 
       
Employee Signature
  Date   Social Security #
Relocation Tax Purposes
 
       
 
Print Name
       

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



HOME SALE BENEFIT
Unassisted Sale of Existing Primary Residence
The employee may elect to sell the home unassisted by Bristol and decline to use
Intuit’s Home Sale Program/Buyer Value Option to minimize tax expenses. The
unassisted sale of the home by the employee is not encouraged by Intuit; but in
the event the employee chooses to sell the home outside of Intuit’s home sale
program, the employee will be reimbursed the normal costs to sell the home
(normal and customary closing costs) as specified below, but will not receive
tax protection from Intuit on those reimbursed amounts and will not be eligible
to receive the Home Marketing Allowance or Home Sale Incentive payments as
described below.
Assisted Sale of Existing Primary Residence under Intuit’s Home Sale Program
Selling your current home is one of the most important aspects of the relocation
program. As such, Intuit provides a professionally administered home sale
assistance plan through Bristol, which offers several excellent benefits
including:

  •   A resale plan that significantly reduces the tax burden to you and Intuit
    •   Selection and management of brokers and other service providers     •  
Reduced costs and fewer expense reimbursement requests     •   Objective advice
concerning repairs and remodeling prior to offering home for sale     •  
Assistance in pricing, resale strategy and negotiations     •   Reimbursement
(from Intuit) of normal costs to sell the home

Home Marketing Allowance
You are eligible for a marketing allowance up to $3000 to be reimbursed by the
company through Bristol to help you sell your home. This allowance is intended
to help you receive the highest possible offer and can be used as follows:

  •   Seller incentives, such as homeowner’s association fees, home warranty,
decorating allowance or buyer’s closing costs     •   Agent incentives     •  
Repair allowance     •   Staging of the home

Home Sale Incentive Program
Intuit offers a Home Sale Incentive program that will pay the employee up to:

  •   2% of the home sale price if the home is under contract within 60 days of
the listing date     •   1.5% of the home sale price if the home is under
contract between 61 and 90 days of the listing date     •   1% of the home sale
price if the home is under contract between 91 and 120 days of the listing date

The employee is required to utilize the Home Sale Assistance program described
in the next section. This incentive will be paid to employee at the time of the
equity reimbursement from Bristol under the Home Sale Assistance program. This
amount will be subject to tax withholding.

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



HOME SALE BENEFIT (continued)
Eligibility for Home Sale Assistance
Each employee is responsible for the sale of his/her primary owned residence,
subject to the following guidelines and restrictions:

  1.   Definition of Eligible Property. To be eligible for Home Sale Assistance,
the residence must be a single unit (house), or two family residence, town home
or condominium and is the present principal dwelling of the transferring
employee. Vacant land, mobile homes, boats, cooperatives, single family
dwellings with excess of 5 acres, vacation homes, summer cottages, and property
held for investment are not eligible.     2.   Ownership and Title. The home
must be the primary residence of the employee, owned by the employee and/or the
employee’s spouse or significant other on the date the employee is requested in
writing by Intuit to relocate. The employee must be able to deliver clear title
to the property.     3.   Condition and Requirements. The home must meet the
following requirements:

  •   The home must be completed, that is, not under construction or undergoing
renovation.     •   The home must be a one-or two-family principal residence.
Vacation homes, second homes, mobile homes, vacant land and cooperatives are
excluded from eligibility.     •   The home must not contain or be built near
hazardous materials.

  4.   Real Estate Broker. The real estate broker selected to list the home for
sale must be approved by Bristol prior to listing the home, and include an
Exclusion Clause in the listing contract (content of waiver will be provided and
approved by Bristol).     5.   Pricing of the Home. Bristol will provide the
employee with valuation, pricing information, repair and improvement advice
prior to placing the primary residence on the market for sale:

  •   Two (2) up-front appraisals are required to establish the list price of
the property. The Bristol Mobility Advisor will assist throughout the appraisal
process in choosing and selecting the appropriate qualified Employee Relocation
Council (ERC) Certified Appraisers. Once the appraisals have been completed, the
appraiser will return a value to Bristol within 7-10 days and Bristol will
review the information and pricing with the employee. If the appraisals are more
than 5% apart on value, a third appraisal will be ordered and the average of the
two closest appraisals will be used to establish the listing guidelines. The
employee then can list the home not to exceed 105% of the average of the two
closest appraisals that have been established. Bristol will review the necessary
information with the employee to make sure they are following the guidelines.  
  •   In addition to the two appraisals, two (2) Broker Market Analyses (BMA’s)
will be secured from mutually acceptable real estate brokers at Bristol’s
request and direction. These agents will present marketing material to the
employee as well as pricing to Bristol. Bristol will present this information to
the employee in helping choose the most appropriate real estate agent.

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



HOME SALE BENEFIT (continued)

  6.   Accepting Sales Offers. When an offer is received on the home, the
employee must not sign the offer nor accept any earnest monies from the buyer or
broker. Bristol will review the terms and conditions of the offer to ensure that
it is bona fide, that the buyer is qualified, and that the terms and net amount
of the offer (calculated according to the provisions of this guideline) are
acceptable to the employee. If these conditions are met, Bristol will extend to
the employee a written contract to purchase the home at an amount and terms
equal to the offer. This is known as a Buyer Value Option Sale. This written
offer from Bristol is the only contract of sale the employee will sign.     7.  
Buyer Value Option Home Sale. Intuit has provided a Bristol — administered
program as a means of minimizing the tax burden to both Intuit and the employee.
Adherence to all steps of the home sale guidelines (i.e., selling the home to
Bristol, and their subsequent sale to the buyer) is required to provide the
optimum tax advantage and protection on costs to sell the home in the old
location. An employee’s failure to conform fully to the guideline requirements
of this section may jeopardize the tax integrity of the program. In the event
that an employee’s actions compromise the tax advantages of the guidelines, the
employee will be responsible for the personal income taxes on all reimbursed
amounts, and no tax assistance will be provided from company on resale costs.  
  8.   Loan Payoff. The existing financing on the home, if any, will remain in
place at the discretion of Bristol until the sale to the ultimate buyer closes.
Bristol will make mortgage payments on behalf of the employee once the home has
been sold to Bristol. At closing of the ultimate sale, the loan will be paid in
full.     9.   Financial Responsibilities of Employee. The employee is
responsible for:

  •   All costs of maintaining the home (mortgage, homeowner’s dues, taxes,
insurance, utilities, and maintenance) until the contract date or vacate date,
whichever is later, between Bristol and the employee     •   Required repairs as
a result of the buyer’s inspection     •   Any seller concessions or seller paid
discount points for the buyer     •   Any costs associated with “curing” defects
in title

      Bristol will account for these costs in their calculation of the
employee’s equity. The employee will not be required to make any up-front
payments. Those payments will be made by Bristol on behalf of the employee, from
funds withheld from the employee’s final equity settlement. All equity payments
to the employee will be made by Bristol.

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



HOME SALE BENEFIT (continued)

  10.   Financial Responsibilities of Intuit and Bristol. The normal and
customary costs to sell the home will be paid by Intuit through Bristol at
closing to the ultimate buyer. The employee who utilizes the buyer value home
sale provisions of these guidelines will not pay specific costs which include:

  •   Standard real estate broker’s commission for the area     •   Legal,
escrow fees, and/or attorney’s fees     •   Title insurance (if customarily paid
by the seller)     •   Reasonable closing expenses customarily paid by the
seller, to include:

  •   Revenue stamps     •   Recording fees     •   Mortgage cancellation fees  
  •   Transfer taxes     •   Lender required inspections     •   Application fee
    •   Mortgage pre-payment penalties up to a maximum of $5,000

Disclosure
Disclosure is defined as the duty of the seller to make known or public to a
buyer the condition of the property, particularly any defect that could affect
its value, habitability or desirability. Failure to do so could constitute, at a
minimum, misrepresentation and more likely, fraud.
It is, therefore, your responsibility as the homeowner to disclose the full
condition of your property to Bristol and any potential buyers. Please be
advised that some states require by law a separate, specific disclosure form for
all property transfers. Additional forms are required by the state of
California, and if appropriate, will be provided to you by your Mobility
Advisor. Your Mobility Advisor will also advise you accordingly if completion of
such a form is required in your departure location.
Should you generate a sale, all inspections must be disclosed to the buyer. Your
agent, however, should encourage the buyer to have their own inspections
performed at their own expense.
Should you fail to disclose complete and accurate information which is
subsequently discovered, you may be held responsible for all expenses involved
in correcting the defects and any possible litigation as a result of
non-disclosure.

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



HOME PURCHASE BENEFIT
Home Purchase Assistance
Your Mobility Advisor can refer you to a Realtor who is a member of their
Network Program. These real estate professionals are accustomed to working with
relocating employees and are qualified to assist you with area counseling and
home finding services. In addition, use of a preferred Realtor will better
enable your Mobility Advisor to monitor your Realtor’s performance and help you
maximize the benefits under these relocation guidelines.
If you wish to work with a specific agent, you must notify your Mobility Advisor
prior to your home finding trip. Your Mobility Advisor will talk with the agent
to confirm that they have the necessary qualifications to assist you.
Purchase Closing Costs
There are numerous expenses associated with the closing of a new home. Intuit
will arrange for you to be reimbursed for normal and customary buyer’s expenses,
provided that the new home closing occurs within one (1) year of your initiation
date.
Reimbursement of these items will be coordinated by Bristol and will be
considered taxable income. Loan origination fees and/or discount points are
considered tax deductible; therefore, a tax gross-up is not required and will
not be provided. However, the remaining non-recurring closing costs will be
grossed-up for tax purposes. By utilizing an Intuit approved lender, the
reimbursable costs can be direct billed to Bristol. This does not apply to
executive officers covered by the restrictions of Sarbanes/Oxley Act.
Those fees and charges most commonly covered are:
Non-recurring Closing Costs:

  •   Title insurance (when applicable)     •   Transfer taxes (when applicable)
    •   Reasonable attorney fees     •   Real estate appraisal     •   Credit
report     •   Recording fees     •   Survey expense (if required)     •   Title
search, examination and opinion     •   State deed tax     •   Inspections
required by lender, such as pest, structural/mechanical, water/well, septic, and
radon, up to a maximum of $500     •   Notary fees

Loan Origination Fees/Discount Points:
If your destination agent participates in the Broker Network program, loan
origination fees/discount points will be paid in addition to non-recurring
costs, up to a maximum of 1%. Otherwise, points will not be reimbursed.

      EXECUTIVE   August 2009

 



--------------------------------------------------------------------------------



 



HOME PURCHASE (Continued)
The following costs will not be reimbursed:

  •   Real estate agent’s commissions     •   Property tax, insurance or
interest     •   Expenses normally charged to the seller     •   Soil reports
(geological surveys)     •   Home warranty insurance program     •   Private
mortgage insurance     •   Improvement assessments by State, City, County taxing
authorities

      EXECUTIVE   August 2009

 